Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stanley Erjavac on 13 September 2021.

The application has been amended as follows: 
In line 1 of claim 1, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 2, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 4, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 5, the word “type” has been deleted from the phrase “stack type heat exchanger”.

In line 1 of claim 7, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 8, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 9, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 10, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 11, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 12, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 13, the word “type” has been deleted from the phrase “stack type heat exchanger”.
In line 1 of claim 14, the word “type” has been deleted from the phrase “stack type heat exchanger”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:

A stack heat exchanger a stack heat exchanger comprising a plurality of first plates and a plurality of second plates alternating to create first and second flow paths in a stacking direction, each plate having a first or second communicating hole (in the cases of first and second plates, respectively) to define a tank space and first and second tube portions extending toward one side or the other side (in the cases of first and second plates, respectively) with regard to the stacking direction so that the first and second tube portion of plates directly adjacent to one another in the stacking direction overlap with each other to form the tank space, one of the first plates having a protrusion protruding from at least one of the first main body or second main body toward the first flow path and being located at a peripheral portion of the tank space in the first flow path, the first and second plates being joined to each other through the protrusion, and the protrusion having 

    PNG
    media_image1.png
    808
    518
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    805
    media_image2.png
    Greyscale

US Publication No. 2001/0030043 A1 to Gleisle et al. teaches in figs. 2 and 3, shown above, a “brazed plate heat exchanger” having alternating plates (18H and 18C) having holes 70 and 72) for defining tank spaces extending across the plates to distribute refrigerant across alternating layers, the holes having extending projections (80) disposed around their peripheries thereof and having flat top surfaces for brazing the protrusions to adjacent plates and side wall portions continuous with the top portions (¶ 28) but does not teach the pates including the thick structure portions or overlapping tube portions for defining the tank spaces recited in claims 1 and 4, or the particular joining of the protrusions side walls and tube portions taught in claim 4.

    PNG
    media_image3.png
    268
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    370
    433
    media_image4.png
    Greyscale

US Publication No. 2015/0292803 A1 to Nyander et al. teaches a plate heat exchanger construction in which alternating plates (A and B) are arranged in an alternating manner to form alternating flow paths (3 and 4) and are provided with an inlet channel (9) equivalent to the claimed tank space, which is taught in the embodiment of fig. 7 to be surrounded by protrusions (surrounding the “small chambers” 27) which join together the adjacent plates (A and B) as taught in claim 1, and further teaches in the embodiment of fig. 10 that the pates (A and B) may have free edges (23) equivalent to the claimed tube portions and which extend in opposite directions and overlap one another to form the inlet channel (9) but neither of these embodiments teaches both of the protrusions and overlapping tube portions and does not render obvious an embodiment including both and arranged relative to one another in the claimed manner.  Nyander further does not teach the thickness portions of the claims or the protrusions 

    PNG
    media_image5.png
    824
    559
    media_image5.png
    Greyscale

US Patent No. 8,167,029 B2 to Bertilsson et al. teaches in figs. 5 and 6 a plate heat exchanger construction in which alternating plates form flow paths therebetween and an inlet channel (12) for distributing fluid to these flow paths.  In the embodiment specifically of claim 6, Bertilsson teaches the plates to have sealing areas (17) formed as protrusions from the plates having side walls both toward the plates and toward the inlet .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        14 September 2021
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763